Citation Nr: 1100509	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-38 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Veteran represented by:   Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to February 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO, among other things, granted 
service connection for bilateral hearing loss and assigned a 
noncompensable (zero percent) rating, effective August 15, 2008.  
The Veteran appealed that decision by requesting a higher 
(compensable) rating.  In July 2010, the Veteran testified at a 
Board hearing; the transcript is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran testified that his bilateral hearing loss has 
worsened since his VA audiological evaluation which was performed 
in December 2008.  A June 2009 audiological evaluation report by 
K.K., Au.D., a private audiologist, also indicates that his 
hearing loss may have worsened since December 2008.  However, 
since the private audiologist did not use the Maryland CNC speech 
discrimination test, as required by VA regulation, the test is 
not valid for VA rating purposes.  See 38 C.F.R. § 4.85; see also 
Savage v. Shinseki, No. 9-4406 (U.S. Vet. App. Nov. 3, 2010).  
Thus, the Board has determined that the Veteran should be 
afforded another VA examination to assess the severity of his 
bilateral hearing loss.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (holding that the Board should have ordered 
contemporaneous examination of the Veteran because a 23-month old 
examination was too remote in time to adequately support the 
decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
audiology evaluation.  The Veteran's claims 
file must be made available to the 
audiologist, and the audiologist should 
indicate in his/her report whether or not the 
claims file was reviewed.  The testing to 
determine the current severity of the 
Veteran's hearing loss should include the use 
of controlled speech discrimination (Maryland 
CNC) and a puretone audiometry test.  The 
evaluation must be conducted without the use 
of hearing aids.  The examiner should 
specifically comment on the effects of the 
Veteran's hearing loss on occupational 
functioning and daily activities.  A 
rationale for any opinion expressed should be 
provided.

2.  Then readjudicate the claim in light of 
the additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, send 
him and his representative a Supplemental 
Statement of the Case and give them an 
opportunity to submit additional evidence 
and/or argument in response before returning 
the file to the Board for further appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



